IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 T.S.,                                        :   No. 34 MAP 2020
                                              :
                     Appellee                 :   Appeal from the Order of the
                                              :   Commonwealth Court at No. 129
                                              :   MD 2019 dated May 11, 2019.
               v.                             :
                                              :
                                              :
 PENNSYLVANIA STATE POLICE,                   :
                                              :
                     Appellant                :


                                       ORDER



PER CURIAM                                           DECIDED: December 22, 2020

         AND NOW, this 22nd day of December, 2020, the order of the Commonwealth

Court is REVERSED. See Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020) (holding

that Subchapter I of Sex Offender Registration and Notification Act, 42 Pa.C.S.

§§9799.51-9799.76, does not constitute criminal punishment and is not an ex post facto

law).